DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Particularly, neither of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 teach the features of Claims 1 and 8 as it relates to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing an input option for inputting a password to the client device; receiving, from the client device, a one-time password via the input option”; the features of Claim 15 as it relates to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing a one- time password to the client device” and/or the features of Claims 5 and 12 as it relates to “determining 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Application No. 13/335,049 and 15/274,753, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Particularly, neither of the prior-filed applications of US Application No. 16/041707 and US Provisional Application No. 62/535863 provide adequate support for the features of Claims 1 and 8 as it relates to “responsive to determining that the real-.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claim amendments filed on 6/4/20 is filed on the same date as this application.  Assuming this application should be treated as a continuation-in-part (see above for changing the status of the application to a continuation-in-part), the claims as In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). See MPEP 2163.06 for details.
The claimed subject matter of Claims 1 and 8 suggestive of “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing an input option for inputting a password to the client device; receiving, from the client device, a one-time password via the input option”; the claimed subject matter of Claim 15 suggestive of “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing a one- time password to the client device”;  and/or the claimed subject matter of Claims 5 and 12 suggestive of “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event” and Claim 19 as it relates to “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the one-time password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event” lacks antecedent basis within the specification.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A computer-implemented method for providing content in a parallel-reality game, the method comprising: receiving, from a client device, a request to access controlled content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing an input option for inputting a password to the client device; receiving, from the client device, a one-time password via the input option; validating the one-time password; and providing, in response to validating the one-time password, the controlled content to the client device during the scheduled time range of the event.


Independent Claim 8:
A non-transitory computer-readable storage medium storing instructions for providing content in a parallel-reality game that, when executed by a processor, cause 


Independent Claim 15:
A computer-implemented method for providing content in a parallel-reality game, the method comprising: receiving, from a client device, a request to access controlled content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing a one- time password to the client device; receiving the one-time password from a verification device located at the 
In summary, in regards to claims 1-14, with emphasis on at least Independent Claims 1 and 8, the claimed invention focuses a computer-implemented method and a non-transitory computer-readable storage medium storing instructions for providing content in a parallel-reality game, when executed by a processors, cause the processor to perform operations of the method comprising: receiving, from a client device, a request to access controlled content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing an input option for inputting a password to the client device; receiving, from the client device, a one-time password via the input option; validating the one-time password; and providing, in response to validating the one-time password, the controlled content to the client device during the scheduled time range of the event.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations of at receiving, from a client device, a request to access controlled content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the 
 For example, a person or administrator can receive a request to access controlled content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the player; determine whether the real-world location of the player is in proximity to the real-world location of the gaming event; responsive to determining that the real-world location of the player is in proximity to the real-world location of the gaming event, provide an input option for inputting a password 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (computer, medium, processor, client device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computer”, “medium”, “processor”, and/or “client device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “The game server 110 can be any computing device and can include one or more processors and one or more computer-readable media” (¶ 39); “A client 120 can be any portable computing device that can be used by a player to interface with the gaming system 100.  For instance, a client 120 can be a wireless device, a personal digital assistant (PDA), portable gaming device, cellular phone, smart phone, tablet, navigation system, handheld GPS system, wearable computing device, a display having one or more processors, or other such device.  In short, a client 120 can be any computer-device or system that can enable a player to interact with the game system 100” (¶ 47); “A network interface can include 
Nor do the dependent claims 2-7 and 9-14 add “significantly more” since they merely add to the claimed concepts relating managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 15-20, with emphasis on at least Independent Claim 15, the claimed invention focuses a computer-implemented method for providing 
The claimed limitations of at least receiving, from a client device, a request to access controlled content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the client device; determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event; responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing a one- time password to the client device; receiving the one-time password from a verification device located at the real- world location of the gaming event; and responsive to receiving the one-time password from the verification device, providing the controlled content to the client 
 For example, a person or administrator can receive a request to access controlled content available during a gaming event in the parallel-reality game, the gaming event scheduled over a time range and located at a real-world location, the request including a real-world location of the player; determining whether the real-world location of the player is in proximity to the real-world location of the gaming event; responsive to determining that the real-world location of the player is in proximity to the real-world location of the gaming event, providing a one- time password to the player; receive the one-time password from another administrator located at the real- world location of the gaming event; and responsive to receiving the one-time password from the other administrator, providing the controlled content to the player during the schedule time range.  The claimed abstract idea recites instructions for a game administrator or host to follow when interacting with at least one player during a game; and, thus suggest following rules or instructions for interacting or interactions between people.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computer”, “client device”, and/or “verification device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the method and/or the extent to which a computer performs/implements the functions of the method. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “The game server 110 can be any computing device and can include one or more processors and one or more computer-readable media” (¶ 39); “A client 120 can be any portable computing device that can be used by a player to interface with the gaming system 100.  For instance, a client 120 can be a wireless device, a personal digital assistant (PDA), portable gaming device, cellular phone, smart phone, tablet, navigation system, handheld GPS system, wearable computing device, a display having one or more processors, or other such device.  In short, a client 120 can be any computer-device or system that can enable a player to interact with the game system 100” (¶ 47); “A network interface can include any suitable components for interfacing with one more networks, including for example, transmitters, receivers, ports, controllers, antennas, or other suitable components” (¶ 48); “The method 400 can be implemented using any suitable computing system, such as the client-server arrangement of the system 100 of FIG. 1” (¶ 61); “The method 600 can be implemented using any suitable computing device(s)” (¶ 90); “The term "machine-readable medium" shall also be taken to include any medium that is capable 
Nor do the dependent claims 16-20 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features pertaining to “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing an input option for inputting a password to the client device; receiving, from the client device, a one-time  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that the current application is a continuation. Assuming this application should be treated as a continuation, claims 1-20 are rejected under 35 U.S.C. 112(a) or 
In regards to Claims 1 and 8, the specification fails to teach “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing an input option for inputting a password to the client device; receiving, from the client device, a one-time password via the input option”.  Fig. 9 and ¶ 117-122 discloses the process for implementing the one-time password, but fails to discloses the claimed features.
In regards to Claim 15, the specification fails to teach “responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing a one- time password to the client device”.  Fig. 9 and ¶ 50, 117-122 discloses the process for implementing the one-time password, but fails to discloses the claimed features.
In regards to Claims 5 and 12, the specification fails to teach “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the input option for inputting the password to the client device is further responsive to determining that the timestamp of the request by the client device is within the scheduled time range of the gaming event”.  Fig. 9 and ¶ 117-122 discloses the process for implementing the one-time password, but fails to discloses the claimed features.
In regards to Claim 19, the specification fails to teach “determining whether a timestamp of the request by the client device is within the scheduled time range of the gaming event; wherein providing the one-time password to the client device is further 
Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 inherent the deficiencies of the Independent claims from which they depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2014/0057725) in view of Sanjeev (US 2011/0252464), and in further Hubner (US 2015/0089607).
Claims 1 and 8:  Mahajan teaches a computer-implemented method and a non-transitory computer-readable medium storing instructions for providing access-controlled content in a parallel reality game, the instructions when executed by a processor causing the processor to perform operations of the method (Abstract, ¶ 242) for providing content in a parallel reality game (abstract), the method comprising: receiving, from a client device, a request (the system receives an indication of a performance from the user) to access controlled content (such as virtual items for a virtual game) available during a gaming event (location based event) in the parallel-reality game, the gaming event scheduled over a time range (¶ 79-82, 135, 168-169, 199) and located at a real-world location (¶ 135, 168-169, 199), the request including a real-world location of the client device (¶ 49-50, 73-74 (the location of the client device), 199 (the request), 236-238 (location of client device)); determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event (¶ 73-78, 199, 236-238); receiving, from the client device, a password via an input option (¶ 73-78, 136, 191-192 (codes scanned by the client device), 168-169 (passwords entered into the client device), 199, 236-238); validating the request to access the controlled content based on password (¶ 73-78, 136, 168-169); and 
	Mahajan teaches the above, but lacks explicitly suggesting responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event, providing an input option for inputting a password to the client device.  Mahajan at least teaches determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event (see above) and responsive to determining that the real-world location of the client device is in proximity to the real-world location of the gaming event allowing access to controlled content available during a gaming event in the parallel-reality game (¶ 49-50, 73, 79-80, 199, 236-238).  Mahajan at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 260-261) and encouraging users and/or providing users incentives to travel real world locations to receive virtual in-game items (¶ 79).  Furthermore, an analogous art of Sanjeev teaches controlling  user access to operation of (application therein) of a client device, wherein responsive to determining that the real-world location the client device is in proximity to a predetermined real-world location/event, prompting (providing) an input option for inputting a password to the client device (Abstract, ¶ 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and/or medium, particularly, as it pertains to the real-world location of the gaming event, of Mahajan to include the location based input option providing means of Sanjeev to provide a more secure access to controlled content of Mahajan.  Such a modification provides added criteria for a user to access the 
	Mahajan in view of Sanjeev teaches the above, but lacks explicitly suggesting the password provided via the input option being a one-time password.  Mahajan at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 260-261) and limit the use of access-controlled content to one user based on a password/authorization scheme e.g. one time use (¶ 168-169).  Furthermore, an analogous art of Hubner teaches it is well known in the art to implement the use of a one-time password provided via an input option used for authenticating a user and/or validating a user to engage in computer based transactions such as within in an gaming system for (¶ 1, 13, 78, 84 (upon authentication/validation game content can be provided), 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and/or medium of Mahajan in view of Sanjeev with the player authentication means (one-time password) means of Hubner to confirm the presence of the player and guarantee/ensure single user use of the access-controlled content in which at least Mahajan is intended (see above).  Such a modification avoids replay attacks, phishing, and other types of security breaches (Hubner - ¶ 15).
Claims 2 and 9:  Mahajan teaches wherein the one-time password is obtained by one of: scanning a two-dimensional barcode by the client device; receiving an alphanumeric code by the client device; detecting an acoustic signal by the client device; and detecting an electromagnetic signal by the client device.  Particularly, Mahajan teaches 
Claims 3 and 10:  Hubner teaches validating the request (¶ 84-86) comprises: identifying a player associated with the client device (¶ 58-62); querying a database to determine whether the one-time password is valid for the player; and validating the request responsive to the one-time password being valid for the player (¶ 62-68, 73, 81-84).
Claims 4 and 11:  Mahajan in view of Sanjeev in view of Hubner teaches wherein validating the request further comprises: receiving, from a third party system (verification system located at the third party establishments such as starbucks (¶ 49-50, 66-67 (operation of location 115 is the person or entity that owns, possesses, operates, or otherwise controls location 115))) an indication that the player has participated in a specified commercial activity (Mahajan - ¶ 135-137); and storing, in response to the indication that the player has participated in the specified commercial activity, an association in the database between the player and the one-time password (refer to Hubner in regards to one-time password), wherein the association indicates the one-time password (refer to Hubner in regards to one-time password) is valid for the player (Mahajan - ¶ 145-150, 169, 183-185).
Claims 6 and 13:  Mahajan teaches wherein the access-controlled content is provided in conjunction with default content, the default content being content that is available to all players at the location in the virtual world (¶ 81, 135).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2014/0057725) in view of Sanjeev (US 2011/0252464) in view of Hubner (US 2015/0089607), and in further view of Hibbert (US 9,669,296).
Claims 7 and 14:  Mahajan in view of Sanjeev in view of Hubner teaches the above, in addition to the real-world location of the game event corresponding to an access point of the parallel-reality game, wherein a virtual element in the virtual world in the parallel-reality game is located at the access point, and wherein receiving the request to access the controlled content is responsive to user interaction with the virtual element while at the access point (Mahajan - see above, ¶ 165), but lacks explicitly suggesting the access point is of the virtual world.  Mahajan at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and encouraging users and/or providing users incentives to travel real world locations to receive virtual in-game items (¶ 79).  Furthermore, an analogous art of Hibbert teaches a similarly structured gaming system that provides game data to a game client, the game data including a virtual-world including an access points, wherein the access point of the virtual world corresponds to a real-world location and includes virtual elements of the virtual world (abstract, Col. 6:11-Col. 7:55, Col. 8:14-Col. 9:21, Col. 16:28-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and/or medium of in view of Mahajan in view Sanjeev in view of Hubner with the virtual location access point real world location means of Hibbert because such a modification to encourage players to interact in the virtual world (Hibbert – Col. 1:52-57) while providing incentives for .
Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2014/0057725) in view of Oakes (US 2012/0214571), and in further Hubner (US 2015/0089607).
Claim 15:  Mahajan teaches a computer-implemented method for providing content in a parallel reality game (abstract), the method comprising: receiving, from a client device, a request (the system receives an indication of a performance from the user) to access controlled content (such as virtual items for a virtual game) available during a gaming event (location based event) in the parallel-reality game, the gaming event scheduled over a time range (¶ 79-82, 135, 168-169, 199) and located at a real-world location (¶ 135, 168-169, 199), the request including a real-world location of the client device (¶ 49-50, 73-74 (the location of the client device), 199 (the request), 236-238 (location of client device)); determining whether the real-world location of the client device is in proximity to the real-world location of the gaming event (¶ 73-78, 199, 236-238); providing a password the player (¶ 79, 139, 229); receiving the password from a verification device (cash register, computer, verification system) located at the real-world location of the gaming event (¶ 49-50, 79, 139, 229); and responsive to receiving the password from the verification device (e.g. responsive to the location-based action occurring), providing the controlled content to the client device during the scheduled time range (see above, Fig. 2L, ¶ 79-87, 199).
	Mahajan teaches the above, but lacks explicitly suggesting responsive to determining that the real-world location of the client device is in proximity to the real-
	Mahajan in view of Oakes teaches the above, but lacks explicitly suggesting the password provided via the input option being a one-time password.  Mahajan at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 260-261) and limit the use of access-controlled content to one user based on a password/authorization scheme e.g. one time use (¶ 168-169).  Furthermore, an analogous art of Hubner teaches it is well known in the art to implement the use of a one-time password provided via an input option used for authenticating a user and/or validating a user to engage in computer based transactions such as within in an gaming system for (¶ 1, 13, 78, 84 (upon authentication/validation game content can be provided), 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and/or medium of Mahajan in view of Oakes with the player authentication means (one-time password) means of Hubner to confirm the presence of the player and guarantee/ensure single user use of the access-controlled content in which at least Mahajan is intended (see above).  Such a modification avoids replay attacks, phishing, and other types of security breaches (Hubner - ¶ 15).
Claim 16:  Mahajan in view of Oakes in view of Hubner, Mahajan teaches wherein the one-time password (included with teachings of Hubner) a 2D barcode (¶ 73-74, 77, 136, 191-192, 229).  Additionally, the inclusion of Oakes suggests that the verification device of Mahajan scans the 2D barcode presented on a display of the client device (see above).
Claim 18:  Mahajan in view of Oakes in view of Hubner teaches wherein validating the request further comprises: receiving, from a third party system (verification system located at the third party establishments such as starbucks (¶ 49-50, 66-67 (operation of location 115 is the person or entity that owns, possesses, operates, or otherwise controls location 115))) an indication that the player has participated in a specified commercial activity (Mahajan - ¶ 135-137); and storing, in response to the indication that the player has participated in the specified commercial activity, an association in the database between the player and the one-time password (refer to Hubner in regards to one-time password), wherein the association indicates the one-time password (refer to Hubner in regards to one-time password) is valid for the player (Mahajan - ¶ 145-150, 169, 183-185).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2014/0057725) in view of Oakes (US 2012/0214571) in view of Hubner (US 2015/0089607), and in further view of Gagner (US 2013/0130779).
Claim 17:  Mahajan in view of Oakes in view of Hubner teaches the above, but lacks explicitly suggesting the one-time password is an alphanumeric code.  Mahajan at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Gagner teaches it is known for passwords to be QR code, 2-D barcode, alpha-numeric task 
code, codes symbol, glyph, etc (¶ 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as it pertains to the one-time password, of Mahajan in view of Oakes in view of Hubner such that the password is a alpha-numeric code as taught by Gagner .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2014/0057725) in view of Oakes (US 2012/0214571), and in further Hubner (US 2015/0089607), and in further view of Hibbert (US 9,669,296).
Claim 20:  Mahajan in view of Oakes in view of Hubner teaches the above, in addition to the real-world location of the game event corresponding to an access point of the parallel-reality game, wherein a virtual element in the virtual world in the parallel-reality game is located at the access point, and wherein receiving the request to access the controlled content is responsive to user interaction with the virtual element while at the access point (Mahajan - see above, ¶ 165), but lacks explicitly suggesting the access point is of the virtual world.  Mahajan at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and encouraging users and/or providing users incentives to travel real world locations to receive virtual in-game items (¶ 79).  Furthermore, an analogous art of Hibbert teaches a similarly structured gaming system that provides game data to a game client, the game data including a virtual-world including an access points, wherein the access point of the virtual world corresponds to a real-world location and includes virtual elements of the virtual world (abstract, Col. 6:11-Col. 7:55, Col. 8:14-Col. 9:21, Col. 16:28-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/TRAMAR HARPER/Primary Examiner, Art Unit 3715